1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9      VISHAL SHARMA,                                    Case No. 3:18-cv-00238-MMD-CBC

10                                    Plaintiff,                       ORDER
             v.
11
       DOCTOR’S ASSOCIATES INC. and
12     SUBWAY REAL ESTATE, LLC,

13                               Defendants.

14

15          Defendants Doctor’s Associates Inc. (“DAI”) and Subway Real Estate, LLC (“SRE”)

16   (collectively, “Defendants”) request a stay of this case (“Motion”) pending a ruling on its

17   efforts to compel arbitration. (ECF No. 4.)

18          Pro se Plaintiff Vishal Sharma (“Sharma”) originally filed this case on April 18, 2018,

19   in the Justice Court of Sparks Township in and for Washoe County, State of Nevada. (ECF

20   No. 1 at 1; ECF No. 1-1.) Defendants filed a notice of acceptance of service on May 8,

21   2018 (ECF No. 1-2 at 2) and a notice of removal on May 22, 2018 (ECF No. 1). About a

22   week before, on May 17, 2018, DAI filed a petition to compel arbitration (“Petition”) in the

23   United States District Court for the District of Connecticut (“District of Connecticut”). (ECF

24   No. 4-1.)

25          In their Motion, Defendants contend that Sharma’s filing contravened his arbitration

26   obligation pursuant to an arbitration clause in the franchise agreement between Sharma

27   ///
28   ///
1    and DAI providing for arbitration in Connecticut. 1 (ECF No. 4 at 1-2 (citing 9 U.S.C. § 4);

2    see also ECF No. 4-1 at 3 (the Petition documenting the franchise agreement (“FA”)).)

3    Therefore, Defendants seek to stay Sharma’s lawsuit until the District of Connecticut has

4    ruled on the Petition. (Id. at 2.)

5           Sharma had until June 12, 2018, to file a response to the Motion. (ECF No. 5.)

6    Albeit Sharma filed an “Answer” on June 11, 2018 (ECF No. 8), it is not responsive to the

7    Motion. 2 Defendants subsequently submitted a reply in furtherance of their Motion. (ECF

8    No. 9.)

9           Thereafter, in late July 2018 Sharma filed a “Reply in further support of plaintiff

10   claims of unjust enrichment . . ..” (“Reply”). 3 (ECF No. 12.) In his Reply, Sharma appears

11   to argue that there is no agreement to arbitrate because the FA has been terminated. (Id.

12   at 3.) The Court will not consider this argument because Defendants have not been

13   provided an opportunity to reply 4 and the District of Connecticut would necessarily

14   consider the applicability of the FA and the arbitration clause therein to render decision on

15   the Petition. Sharma does not indicate that a decision on the Petition has been rendered.

16   (See generally ECF No. 12.) Thus, in its discretion, the Court finds it most appropriate to

17   stay this case pending a decision by the District of Connecticut on the Petition.

18   ///
19          1DAI  is the franchisor of Subway and Sharma was a franchisee at times relevant to
     this action. (ECF No. 4 at 1; ECF No. 4-1 at 3; ECF No. 1-1 (Sharma’s complaint); ECF
20   No. 1-2 at 2 (Cousins Decl.).)
21          2Typically,   the Court would grant a motion to stay solely on the basis of an opposing
     party’s failure to file a responsive motion. See LR 7-2(d) (“The failure of an opposing party
22   to file points and authorities in response to any motion, except a motion under Fed. R. Civ.
     P. 56 or a motion for attorney[s’] fees, constitutes a consent to the granting of the motion.”)
23
            3The   Court would ordinarily not consider this kind of additional filing, even by a pro
24   se litigant. See, e.g., Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (citation omitted)
     (“Although we construe pleadings liberally in their favor, pro se litigants are bound by the
25   rules of procedure.”) However, in contrast to the noted “Answer,” Sharma’s Reply may be
     deemed responsive to Defendants’ Motion. Accordingly, the Court will merge the timely
26   “Answer” and Sharma’s Reply as one document for the limited purpose of considering
     them as a unified response to Defendants’ Motion.
27
            4Having already submitted a reply (ECF No. 9), it would be reasonable for
28   Defendants to have concluded that they needed not respond to Sharma’s ordinarily
     impermissible Reply.
                                             2
1           It is therefore ordered that Defendants’ Motion to Stay Case (ECF No. 4) is granted.

2    All proceedings and filings are temporarily stayed pending a decision on the Petition. The

3    parties must file a status report with this Court within 15 days from such a decision.

4           It is further ordered that the Clerk administratively close this case.

5           DATED THIS 5th day of October 2018.

6

7                                                       MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
